Case: 16-10867     Date Filed: 04/28/2017   Page: 1 of 3


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-10867
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:15-cv-00359-CEH-TGW

ABEL BAND, CHARTERED,
a Florida professional association,

                                                 Plaintiff,

COAST INVESTMENT GROUP, LLC,
a Florida limited liability company,
V. JOHN BROOK,
Trustee,

                                                  Plaintiffs - Appellants,

versus

TWIN CITY FIRE INSURANCE COMPANY,
a foreign corporation,

                                                  Defendant - Appellee.

                            _______________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                (April 28, 2017)
              Case: 16-10867     Date Filed: 04/28/2017   Page: 2 of 3


Before HULL, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:

      Coast Investment Group, LLC and John Brook, the bankruptcy Trustee for

the Abel Band law firm, appeal the district court’s order granting judgment on the

pleadings in favor of Twin City Fire Insurance Company. The lawsuit sought a

declaratory judgment establishing a duty by Twin City to defend or indemnify the

Abel Band law firm against Coast’s legal malpractice claims. Coast argues on

appeal that the district court erred in concluding that the malpractice Claim in

Count I was not covered because of the insurance policy’s “Business Enterprise”

exclusion. Upon review, we conclude that the district court got it right.

      The insurance policy’s “Business Enterprise” exclusion removes the

following from coverage:

      Exclusions – We shall not pay damages or claim expenses in
      connection with any claim:

      10. Arising out of professional legal services performed for or on
      behalf of any organization other than you if, at any time when those
      services were performed, the organization was or was intended to be:

            a. Directly or indirectly controlled, operated or managed by an
      insured[.]

D.E. 2-17 at 21. The exclusion expressly bars any insurance claims arising out of

legal services provided to a business which an insured also manages or operates.




                                          2
              Case: 16-10867     Date Filed: 04/28/2017    Page: 3 of 3


      Coast and Mr. Brook ask us to reverse the district court and conclude that

insurance coverage extends to losses arising out of allegedly negligent legal advice

that the Abel Band law firm provided through one of its attorneys, Jenifer

Schembri. At the time of the advice, however, David Band was both a partner at

the Abel Band law firm and an attorney-advisor, business manager, and promoter

for Coast. As the district court correctly explained, the plain language of the

“Business Enterprise” exclusion bars any claims arising out of this advice,

including the claim at issue here. See Auto-Owners Ins. Co. v. Anderson, 756 So.

2d 29, 34 (Fla. 2000) (“Florida law provides that insurance contracts are construed

in accordance with the plain language of the policies as bargained for by the

parties.”) (citation omitted). Our reading of the exclusion is consistent with that of

other courts, see, e.g., Mt. Airy Ins. Co. v. Greenbaum, 127 F.3d 15, 19–21 (1st

Cir. 1997) (Massachusetts law), and the severability arguments advanced by Coast

and Mr. Brook are not persuasive because the exclusion is not dependent on which

attorney provided the deficient advice.       See generally Health Options, Inc v.

Kabeller, 932 So. 2d 416, 420 (Fla. 2d DCA 2006) (courts may not adopt “a

strained and unnatural construction” of insurance policy language “in order to

create an uncertainty or ambiguity”) (citation omitted).

      AFFIRMED.




                                          3